                         Case 1:21-cv-00136-GBD Document 21 Filed 04/19/21 Page 1 of 2
                                       Simpson Thacher & Bartlett                           LLP
                                                       4 25   LEX INGTON A VE NUE
                                                      NEW YORK , NY    100 17 - 39 54


                                                   TE LEP HONE:   + 1- 21 2- 4 55- 2000
                                                     FACSIMILE:   + 1- 21 2- 4 55- 2 502



Dir ect Di al Num ber                                                                                                 E- mail A ddr es s

+1 - 21 2- 455- 763 1                                                                                            s bl ak e @s t bl aw. com

+1 -65 0- 25 1-51 53


                                                          April 19, 2021

                 VIA ECF

                 The Honorable George B. Daniels
                 United States District Judge
                 United States District Court for the
                 Southern District of New York
                 Daniel Patrick Moynihan United States Courthouse
                 500 Pearl St., Courtroom 11A
                 New York, NY 10007-1312

                         Re:    Ciccarello v. Alibaba Group Holding Limited, Case No. 1:20-cv-09568-
                                GBD; Romnek v. Alibaba Group Holding Limited, Case No. 1:20-cv-10267-
                                GBD; Elissa Hess, as Trustee for the EH Living Trust v. Alibaba Group
                                Holding Limited, Case No. 1:21-cv-00136-GBD

                 Dear Judge Daniels:

                         We, the undersigned, write jointly on behalf of Plaintiffs Laura Ciccarello, Robert
                 Romnek, and Elissa Hess, as Trustee for the EH Living Trust (collectively, “Plaintiffs”) and
                 Defendants Alibaba Group Holding Limited, Daniel Zhang, and Maggie Wu (collectively,
                 “Defendants”) in the above-captioned actions to request guidance concerning the Initial
                 Pretrial Conference set for April 27, 2021 at 10:30 a.m. See Ciccarello v. Alibaba Group
                 Holding Ltd., Case No. 1:20-cv-09568-GBD (the “Ciccarello Action”), Dkt. No. 33.

                         If the Court wishes to address the below-described pending motions for appointment
                 as lead plaintiff on April 27, 2021, the undersigned are available to participate. However, if
                 the Court does not anticipate addressing those issues at the conference, the parties would
                 respectfully request adjournment of the conference until such a time as a lead plaintiff has
                 been selected and the parties can meet and confer about a schedule for future proceedings.

                 Background

                         The above-captioned actions allege violations of Sections 10(b) and 20(a) of the
                 Securities Exchange Act of 1934 (the “Exchange Act”), as amended by the Private
                 Securities Litigation Reform Act of 1995 (the “PSLRA”). The PSLRA requires that
                 plaintiffs alleging class action claims under the Exchange Act publish a notice advising
                 members of the putative class of the pendency of the action, and provides that any member




   BEIJING          HONG KONG   HOUSTON     LONDON       LOS ANGELES           PALO ALTO   SÃO PAULO   TOKYO   WASHINGTON, D.C.
       Case 1:21-cv-00136-GBD Document 21 Filed 04/19/21 Page 2 of 2
                                                                       Simpson Thacher & Bartlett LLP

                                                   -2-                                April 19, 2021

of the putative class may move the court to serve as lead plaintiff of the putative class within
sixty days after the notice is published. 15 U.S.C. § 78u-4(a)(3)(A).

        Pending before the Court are four motions for consolidation of the above-captioned
actions, appointment as lead plaintiff, and approval of lead counsel. See Ciccarello Action,
Dkt. Nos. 6, 9, 13, 16. One of the lead plaintiff movants filed a notice of non-opposition to
the competing lead plaintiff motions. Dkt. No. 25. Additionally, on April 15, 2021, the Court
entered a stipulation that Defendants need not answer or otherwise respond to the complaint
prior to the appointment of lead plaintiff, and that within ten days of the Court’s order
appointing lead plaintiff, the parties will confer and submit a proposed schedule. Dkt. No.
40.

       No party has previously requested an adjournment of the conference.

                                       *       *         *

      We appreciate the Court’s attention to this matter and are available at the Court’s
convenience should Your Honor have any questions.

                                                     Respectfully,


                                                     /s/ Stephen P. Blake
                                                     Stephen P. Blake
                                                     Counsel for Defendants

                                                     /s/ Kara M. Wolke
                                                     Kara M. Wolke
                                                     Counsel for Plaintiff Laura Ciccarello and
                                                     Lead Plaintiff Movant Salem Gharsalli

                                                     /s/ J. Alexander Hood II
                                                     J. Alexander Hood II
                                                     Counsel for Plaintiff Robert Romnek and Lead
                                                     Plaintiff Movant Dineshchandra Makadia

                                                     /s/ Samuel H. Rudman
                                                     Samuel H. Rudman
                                                     Counsel for Plaintiff Elissa Hess, as Trustee
                                                     for the EH Living Trust and Lead Plaintiff
                                                     Movant 1199 SEIU Health Care Employees
                                                     Pension Fund


cc:    Counsel of Record
